Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 05/21/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.          Claims 1, 3, 5, 7-22 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-61 of copending Application No. 15/061,870, Pub. No. 2018/0372639 Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims disclose similar limitations.
5.          Claims 1, 3, 5, 7-22  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-61 of Riley et al. (U.S. Pub. No. 2018/0372639).  Hereafter, “Riley ‘639”.  
As to claims 1, 20, Riley ‘639 teaches in claims 1, 2, 5, 7.
As to claim 3, Riley ‘639 teaches in claim 3.

As to claim 7, Riley ‘639 teaches in claim 8.
As to claim 8, Riley ‘639 teaches in claim 9.
As to claim 9, Riley ‘639 teaches in claim 10.
As to claim 10, Riley ‘639 teaches in claim 11.
As to claim 11, Riley ‘639 teaches in claim 12.
As to claim 12, Riley ‘639 teaches in claim 13.
As to claim 13, Riley ‘639 teaches in claims 14.
As to claim 14, Riley ‘639 teaches in claim 15.
As to claim 15, Riley ‘639 teaches in claim 16.
As to claim 16, Riley ‘639 teaches in claim 17.
As to claim 17, Riley ‘639 teaches in claim 18.
As to claim 18, Riley ‘639 teaches in claim 50, 56.
As to claim 19, Riley ‘639 teaches in claim 24.
As to claim 20, Riley ‘639 teaches in claim 60.
As to claim 21, Riley ‘639 teaches in claim 4.

Allowable Subject Matter
6.	Claims 2, 4, 6, have been cancelled.
7.	Claims 1, 3, 5, 7-22 would be allowable if the Double Patenting Rejection were overcome.
there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 20. 
9.          As claims 1, 20, the prior art of record taken alone or in combination, fails to disclose or render obvious a solid fluorescence standard, comprising a solid matrix; and a selected quantity of non-photobleaching fluorescent particles dispersed in the solid matrix/cured liquid adhesive, wherein the solid matrix is formed from a liquid adhesive having a viscosity of 10-100 centipoise at 15-25 ºC prior to curing, and non-photobleaching fluorescent particles are evenly dispersed in the liquid adhesive before and after curing; in combination with the rest of the limitations of claims 1, 20.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
September 29, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877